Case: 21-180    Document: 21     Page: 1    Filed: 11/15/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     In re: MERAKI INTEGRATED CIRCUIT
 (SHENZHEN) TECHNOLOGY, LTD., a Chinese Cor-
                    poration,
                     Petitioner
              ______________________

                         2021-180
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00876-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

                        ORDER
    Upon consideration of notification from Meraki Inte-
grated Circuit (Shenzhen) Technology, Ltd. that it “be-
lieves that mandamus relief is no longer necessary,” ECF
No. 20 at 2,
Case: 21-180     Document: 21    Page: 2    Filed: 11/15/2021




2               IN RE: MERAKI INTEGRATED CIRCUIT (SHENZHEN)
                                               TECHNOLOGY


      IT IS ORDERED THAT:
      The petition for a writ of mandamus is dismissed.
                                 FOR THE COURT

       November 15, 2021         /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court

s25
Case: 21-180    Document: 21     Page: 3    Filed: 11/15/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     In re: MERAKI INTEGRATED CIRCUIT
 (SHENZHEN) TECHNOLOGY, LTD., a Chinese Cor-
                    poration,
                     Petitioner
              ______________________

                         2021-180
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00876-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

HUGHES, Circuit Judge, concurring.
     Meraki Integrated Circuit (Shenzhen) Technology, Ltd.
petitioned this court for a writ of mandamus directing the
United States District Court for the Western District of
Texas to transfer this case to the United States District
Court for the Northern District of California. While the pe-
tition was pending, the district court reconsidered its ear-
lier order denying transfer, but continued to deny Meraki’s
request for transfer. We dismiss the current petition. I
write separately to note the incongruous findings on juris-
diction in the district court’s new order.
Case: 21-180    Document: 21      Page: 4    Filed: 11/15/2021




2              IN RE: MERAKI INTEGRATED CIRCUIT (SHENZHEN)
                                              TECHNOLOGY


    Monolithic Power Systems, Inc. (MPS USA) and
Chengdu Monolithic Power Systems Co., Ltd. (collectively,
Monolithic) brought this suit in the federal district court in
Waco, Texas, accusing Meraki of patent infringement,
trade secret misappropriation, tortious interference, and
unfair competition. Meraki moved to transfer the case un-
der 28 U.S.C. § 1404(a), arguing that the Northern District
of California is a more convenient forum.
     In its initial order, issued on August 13, 2021, the dis-
trict court denied the motion. Appx11. It first addressed the
threshold requirement for transfer under § 1404(a) that
the action “might have been brought” in the Northern Dis-
trict of California. The court recognized that “both parties
contest that venue is proper in the NDCA” and that Meraki
had reserved “the right to challenge the lack of personal
jurisdiction in the NDCA.” Appx3–4. The court found that
Meraki had satisfied the threshold requirement. It ex-
plained that “to the extent that venue is appropriate over
Meraki as a foreign corporation in the Western District of
Texas, it is appropriate in any judicial district.” Id. (citing
28 U.S.C. § 1391).
     Finding that the threshold requirement had been sat-
isfied, the district court then proceeded to analyze the four
public and four private interest factors that traditionally
govern transfer determinations. The court agreed with Me-
raki that the Northern District of California had a greater
local interest in resolving this litigation than the Western
District of Texas. But it found that the Western District of
Texas could better compel unwilling non-party witnesses
and could likely adjudicate the case faster. The court deter-
mined that the remaining factors were neutral. On bal-
ance, the court concluded that Meraki did not show that
the transferee venue was clearly more convenient.
    Meraki then filed this petition. While this petition was
pending, the district court issued an unprompted, amended
order on Meraki’s transfer motion in light of our court’s
Case: 21-180    Document: 21      Page: 5    Filed: 11/15/2021




IN RE: MERAKI INTEGRATED CIRCUIT (SHENZHEN) TECHNOLOGY            3



“clarifying guidance regarding certain factors relevant to
Meraki’s Motion.” Amended Ord. Denying Meraki’s Op-
posed Motion to Transfer to the U.S. Dist. Ct. for the N.
Dist. of Cal., Monolithic Power Sys., Inc. v. Meraki Inte-
grated Cir. (Shenzhen) Tech., Ltd., 6:20-cv-00876-ADA
(W.D. Tex. Nov. 5, 2021), ECF No. 87 (“Amended Order”).
The Amended Order vacates and supersedes the previous
order and denies transfer based on the threshold question
rather than the transfer factors. Despite a contrary finding
in its original order, the district court now finds that Me-
raki has not carried its burden of establishing that it is sub-
ject to jurisdiction in the Northern District of California,
and therefore the threshold requirement has not been met.
The Amended Order nonetheless proceeds to re-evaluate
the transfer factors “to establish a complete record.”
Amended Order at 6. Under a proper analysis of the trans-
fer factors as articulated by this court applying Fifth Cir-
cuit law, the district court now comes to the correct
conclusion that “Meraki has shown that NDCA is clearly
more convenient than the Waco division.” Amended Order
at 18. But because Meraki, according to the district court,
failed to satisfy the threshold requirement, the court con-
tinues to deny the motion to transfer.
    The new order is not before us on this petition, but in
the interest of judicial economy, I make the following ob-
servations. In its initial order denying transfer, the district
court did not find jurisdiction to be an obstacle to transfer.
As it reasoned, “to the extent that venue is appropriate over
Meraki as a foreign corporation in the Western District of
Texas, it is appropriate in any judicial district,” and it con-
cluded that “regardless of Meraki’s reservation of the right
to challenge the lack of personal jurisdiction in the NDCA,
this case could have been brought in the NDCA.” Appx3–4.
Thus, Meraki had carried its burden, for purposes of the
venue analysis, that the Northern District of California
would have jurisdiction.
Case: 21-180     Document: 21      Page: 6     Filed: 11/15/2021




4               IN RE: MERAKI INTEGRATED CIRCUIT (SHENZHEN)
                                               TECHNOLOGY


     Indeed, in a separate order in this same case, the dis-
trict court found personal jurisdiction appropriate in Texas
under a stream-of-commerce approach. Appx18. It rea-
soned that because Meraki has entered into business with
customers with “expansive and nationwide product distri-
bution networks” for goods incorporating Meraki’s accused
products, “Meraki cannot suggest that it is unaware or
should not have known [such] goods . . . are found in the
nation’s second largest state.” Appx18–19. Because that
basis for personal jurisdiction would also apply equally to
California, the district court appeared to have plausibly
concluded that this case could have been brought in the
transferee venue.
       The district court now inexplicably changes course to
find otherwise and deny transfer based on the threshold
question—which the court had initially found in favor of
Meraki—despite there being no new facts presented in this
case. Although it is true that a defendant must demon-
strate that jurisdiction would be proper in the transferee
district, this is not a situation where jurisdiction might be
proper in Texas, but not in California. The district court’s
own stated basis for jurisdiction over Meraki would apply
equally to both districts (or be lacking in both districts),
which the district court appeared to concede when it noted
that, “to the extent that venue is appropriate over Meraki
. . . in the Western District of Texas, it is appropriate in any
judicial district.” Appx3–4. If the district court’s logic in its
Amended Order is correct, a foreign defendant who wants
to preserve its right to assert lack of jurisdiction would
never be able to avail itself of the right to transfer to a
clearly more convenient venue.
    In its notice to this court of the intervening order, Me-
raki has also informed us that it intends to seek reconsid-
eration of the district court’s amended order. ECF No. 20
at 2. I trust that the district court will fully explain the in-
congruous findings on jurisdiction in its new order.